PER CURIAM.
Devonte Major (Appellant) appeals from the judgment of the trial court entered upon a jury verdict finding him guilty of one count of first-degree robbery in violation of Section 569.020 RSMo. (2000) and sentencing him to a term of 12 years of imprisonment to be served concurrently with Appellant's sentences on unrelated offenses. We have reviewed the briefs of the parties and the record on appeal and find no error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for this decision to the parties for their use only. We affirm the trial court's judgment pursuant to Missouri Rule of Civil Procedure 30.25(b).